Citation Nr: 1515815	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  12-27 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to service connection for polycystic ovarian syndrome (also claimed as abdominal pain and cramping).

2.  Entitlement to service connection for de Quervain's tenosynovitis of the bilateral hands.

3.  Entitlement to service connection for a bilateral shoulder disorder.

4.  Entitlement to service connection for a chronic urinary tract infection.

5.  Entitlement to service connection for a mental condition, to include as secondary to the service-connected lumbar and thoracic spine disability.

6.  Entitlement to service connection for cervicitis.
REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to August 2004.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A hearing was held before a Decision Review Officer at the RO in March 2013.  A transcript of the hearing is of record.

The Veteran is now represented by the above-named accredited representative, and a VA Form 21-22a is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file does not contain any additional documents pertinent to the matter addressed in this decision.

In December 2014, the Veteran requested a temporary total evaluation based on surgical treatment necessitating convalescence for back surgery.  See December 2014 report of general information.  This issue is currently pending before the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In regard to the issues of service connection for polycystic ovarian syndrome, de Quervain's tenosynovitis of the bilateral hands, and a bilateral shoulder disorder, the Veteran requested a Board hearing after filing her substantive appeal, to be held at the RO or by videoconference from the RO.  See February 2015 written submission.  To date, she has not been afforded such a hearing.  Thus, the Veteran should be scheduled for a personal Board hearing at the RO, or by videoconference from the RO in Muskogee, Oklahoma.  38 C.F.R. § 20.704 (2014).

In regard to the issues of service connection for a chronic urinary tract infection, a mental condition, and cervicitis, the record shows that the Veteran submitted a timely notice of disagreement with an October 2013 rating decision, challenging the denial of these issues.  See April 2014 notice of disagreement.  Thus, a remand is required for the AOJ to issue a statement of the case.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case addressing the issues of entitlement to service connection for a chronic urinary tract infection; entitlement to service connection for a mental condition, to include as secondary to the service-connected lumbar and thoracic spine disability; and entitlement to service connection for cervicitis.

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the statement of the case unless she perfects his appeal.

2.  The AOJ should take appropriate steps in order to schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board at the RO, or by videoconference from the RO in Muskogee, Oklahoma, in accordance with her request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

